Citation Nr: 1759302	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  06-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a liver disorder, to include hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to October 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at an August 2011 Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In March 2013, the Board remanded the claim for additional development. 

In October 2016, the Board, in pertinent part, denied entitlement to service connection for a liver disorder.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in October 2017, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated the Board's decision as to the issue of entitlement service connection for a liver disorder, to include hepatitis C.  The Court returned this issue to the Board for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the October 2017 JMR, further development is necessary prior to analyzing the merits of this claim.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has reported numerous possible exposures to or risk factors for hepatitis C, including surgery to remove his tonsils in January 1968, unprotected sex and venereal diseases during service, a human bite during service with residual scar, getting his ear pierced while in Vietnam, shared razors and toothbrushes during service, getting stitches in his lip while in the brig in 1970, jet air gun injections during service, and drug use during and after service.  As the May 2005, August 2009, July 2012, and June 2014 VA examiners did not address all of these reported possible exposures to or risk factors for hepatitis C and did not provide a reason for discounting the unaddressed lay contentions, remand is required to obtain an adequate opinion that addresses each of the Veteran's reported possible exposures to or risk factors for hepatitis C.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated VA treatment records since September 2017.

2. Obtain an addendum medical opinion from the VA examiner that conducted the June 2014 VA examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the liver disorders, to include hepatitis C, is related to or caused by service. 

The examiner should address each of the Veteran's reported possible exposures to or risk factors for hepatitis C: 

a) surgery to remove tonsils in January 1968; 

b) unprotected sex, sex with multiple partners, and credible reports in the Veteran's service treatment records of venereal diseases;

c) a human bite during service with residual scar, including the Veteran's unconfirmed report that the bite resulted in a blood transfusion;

d) an ear piercing while in Vietnam;

e) shared razors and toothbrushes during service;

f) stitches in the Veterans lip in 1970 due to a fight while in the brig in 1970;

g) jet air gun injections during service; and

h) drug use during and after service.  

A thorough explanation must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

